DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2016/0007626 in view of Brody as further evidenced by Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651.
Regarding claims 1 – 4 Choi discloses a method of forming a ready-to-drink coffee product which method comprises contacting a first ground coffee composition with water having a temperature of less than 10 °C (about 10º C which allows for less than 10º C) for at least 16 hours (to about 24 hours) to form a first cold brew concentrate and the first cold brew concentrate is mixed with water to form a mixture.  With respect to said mixing water having a temperature of less than 10 °C to form said 
Claim 1 differs from Choi in further processing said concentrate to form a filled coffee composition.
Brody discloses that it was well established and common practice in the art to form a filled beverage composition, which after all is what applicant is doing, by heating a beverage mixture to a temperature of less than 100 °C (77º C) (pasteurizer) for less than 1 minute (30 – 60 sec) to form a pre-fill beverage composition, in this case a pre-fill coffee composition.  After heating, the pre-fill coffee composition would be poured into a cavity defined by a container, concurrent to pouring, increasing a temperature of the pre-fill coffee composition to at least 82.2 °C (93º C) and holding the pre-fill coffee composition at the temperature of at least 82.2 °C for at least 30 seconds (usually 1 – 3 min) to form a filled coffee composition, and after increasing the temperature, cooling the filled coffee composition to ambient temperature (cooling tunnel) within the cavity to thereby form the ready-to-drink coffee product (Hot-Fill Processing and fig. 1).  Brody is disclosing well established and common industry methods to form a filled beverage composition for the art recognized as well as applicant’s intended function which is to form a ready-to-drink (RTD) purified beverage product without any retort heating, aseptic processing, or flash heating.  To therefore modify Choi and further process the cold brew mixture as taught by Brody would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.   Should applicant deign to say that Brody 
Both Yokoo (col. 1, paragraph 1) and Sizer (col. 8, paragraph 3) provide further evidence that it is well known in the art that low acid foods, including coffee, are required to have a pH greater than 4.6 and it is therefore seen that the ready-to-drink product disclosed by Choi in view of Brody would thus have a pH greater than 4.6 which would be microbiologically stable for 12 months.  Yokoo also discloses that the same low acidity, i.e. pH, would be achieved by processing low acid foods, such as coffee, by the use of hot fill processing (col. 2, paragraph 8), that is without retort heating, aseptic processing, or flash heating which is to say it would be expected that the RTD coffee product would be free from Salmonella, Escherichia coli 0157:H7, Listeria monocytogenes, and spores of non-proteolytic and proteolytic strains of Clostridium botulinum.  Since Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose forming the RTD coffee product as claimed heating the mixture would include preventing a growth of spoilage organisms in the ready-to-drink coffee product without detrimentally affecting a taste of the ready-to-drink coffee product such that the ready-to-drink coffee product would be free from one or more food additives selected from the group consisting of a preservative, a sweetener, a flavorant, and an acidulant.
Gustavsson provides further evidence with respect to hot fill processing procedures.
Regarding claims 5 and 6, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson disclose the mixture would be heated to less than 95º C (93º C) and held at said temperature for 30 seconds.  (Brody, Hot-Fill Processing).
Regarding claim 7, Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson disclose the increasing the temperature would include warming said composition to 82.2º C (77 – 93º C) and holding for 30 seconds. (Brody, Hot-Fill Processing).  Further Choi in view of Brody in view of Yokoo and Sizer as further evidenced by Gustavsson do not disclose the addition of one or more of a sweetener, a preservative, an acidulant, or a flavorant to the pre-fill coffee composition.
Regarding claims 8 and 9, it is not seen that patentability would be predicated on the mix ratio of first ground coffee composition and water that would be commingled together or the ratio of first brew concentrate and water since the particular ratio one would choose to employ would be known the ordinarily skilled artisan to be based on various factors such as balance, bitterness, strength, all of which are also a matter of personal taste.  
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Nevertheless, regarding claims 8 and 9, Choi discloses the ratio of commingling the first ground coffee composition and water in a first ratio would be from 1.5 kg to 2.1 kg of said coffee composition to 10.5 liters to 13 liters of water (about 180 g/L to about 195 g/L) (paragraph [0038]) and the mixing would include combining the first brew concentrate and water in a mix ratio of parts by volume of the first cold brew concentrate to parts by volume of water of from 1:0.5 to 1:1.15 (paragraph [0049]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 in view of Hrala (Are Coffee Roast Profiles and Pink Unicorns the Same Thing?).
Regarding claim 10, claim 10 recites a roasting profile which, as is extremely well known to the ordinarily skilled artisan, is how one roasts coffee to a given colour and is the roaster’s expression of his or her vision for a certain coffee.  As disclosed by Hrala it is well established in the art that by alternating certain variables, such as temperature, time, bean temperature, heat supply, and temperature in the chamber (exhaust air temperature) different aromatic and flavour properties of a particular coffee can be highlighted.  That is to say that the particular roasting profile one would choose to employ when “cooking”, i.e. roasting, coffee beans would have been an obvious matter of choice and/or design and/or an obvious matter of personal taste based upon the origin of the beans used and the desired flavour profile one would wish to achieve which the ordinarily skilled artisan would commonly and routinely optimize.  To therefore modify Choi in view of Brody in view of Yokoo and Sizer as further evidenced by 
Applicant’s attention is further invited to In re Levin, 84 USPQ 232 which is recited above in the rejection of claim 7.
Claims 11 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 in view of Heijman et al. US 2015/0327567.
Claim 11 is rejected for the same reasons given above in the rejection of claim 1.  
Further regarding claim 11, Choi discloses the method of forming a RTD coffee product would comprise roasting and grinding a first coffee material (paragraph [0038]).  Prior to roasting it is obvious that the first coffee material would have to have been a green coffee material.  With respect to roasting, grinding, brewing, and blending a second coffee material Heijman discloses that it was well known and customary for the ordinarily skilled artisan to roast, grind, brew, and blend (mixture) coffees of different origin types (paragraph [0026]).  Heijman further discloses that blending also would apply to the blending of extracts and concentrates thereof, which is to say that the roasting, grinding, brewing, and blending of first, second, or more green coffee materials is a well known and conventional practice in the art which ordinarily skilled artisans routinely optimize as an obvious matter of choice and/or design as well as an obvious matter of personal taste.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
To therefore modify Choi and roast multiple green coffee material, grind and brew the same, and blend as taught by Heijman would have been an obvious to the ordinarily skilled artisan.
Further regarding claim 11, Choi in view of Brody as further evidenced by Yokoo, Sizer, and Gustavsson disclose sealing and inverting the container (Brody, “Hot Fill Processing”, ln 12 and 13)
Claim 12 is rejected for the same reasons given above in the rejections of clams 2 and 3.
Claim 13 is rejected for the same reasons given above in the rejection of claim 5.
Claim 14 is rejected for the same reasons given above in the rejection of claim 7.
Claim 18 is rejected for the same reasons given in the rejections of claims 8 and 9 as well as over the rejections of claim 11 with respect to routine optimization.
Claims 19 and 20 are rejected for the same reasons given above in the rejection of claim 9.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 in view of Heijman et al. US 2015/0327567 as further evidenced by Margolis et al. US 4,701,333.
Regarding claim 15, it is not seen that patentability would be predicated on the particular mean size of the first and second roasted coffee compositions when ground as this would merely be a matter of routine optimization based on the style of coffee, strength, and taste the ordinarily skilled artisan would wish to achieve as set forth in the rejection of claim 11.  Nevertheless, as further evidenced by Heijman the amount of the extract, i.e. the strength thereof is dependent of several factors, in particular the mean particle size, i.e. the degree of grinding and the desired concentration of the end product (paragraph [0052]) which is to say the mean size of the grind used would have been an obvious matter of choice and/or design to the ordinarily skilled artisan based on the desired concentration, coffee origin, and brewing time.  Margolis provides further evidence that an optimum mean size of coffee beans after grinding would be 1.180 microns (0.6 to 1.5mm when forming a coffee product at reduced (ambient) temperatures (col. 1, paragraph 4 and 5). 
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 20016/0007626 in view of Brody in view of Yokoo US 6,482,456 and Sizer et al. US 7,595,470 as further evidenced by Gustavsson et al. US 5,908,651 in .
Claims 16, and 17, recite roasting profiles which, as is known to the ordinarily skilled artisan is how one roasts coffee to a given colour and are rejected for the same reasons given above in the rejection of claim 10.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully and carefully considered but they are not found persuasive.
Regarding the rejections of the claims applicant urges that Brody only applies to high acid foods, which is to say that Brody teaches away from using hot fill techniques for low acid foods.  Applicant further urges that Yokoo is related to beverages which would contain food additives.  These urgings are not deemed persuasive.  
Brody was brought to teach the general conditions and procedures of hot fill processing and not the processing of high acid foods as applicant urges.  Which is also to say that teaching a way, i.e. a different way, is not seen as teaching away at all from applicant’s method of hot fill processing.  It is noted that the applicant is processing a black coffee beverage.  Whilst Yokoo may be disclosing the use of a buffer system in beverages Yokoo is also teaching that even without a buffer system black coffee, which is a low acid beverage, can be processed through the use of pasteurization and hot fill without limitation (‘456, col. 2, paragraph 8) which, after all, is what applicant is doing in the method of forming a ready-to-drink coffee product.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        02 February 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792